Name: Commission Regulation (EEC) No 946/88 of 8 April 1988 amending certain Regulations on the supply of various lots of milk products as food aid to take account of the monetary alterations from 1 April 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4. 88No L 92/38 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 946/88 of 8 April 1988 amending certain Regulations on the supply of various lots of milk products as food aid to take account of the monetary alterations from 1 April 1988 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 635/8$ of 7 March 1988 on the supply of various lots of butteroil as food aid (3), Commission Regulations (EEC) No 787/88 (4), (EEC) No 788/88 (*) and (EEC) No 789/88 (*) of 24 March 1988 on the supply of various lots of butteroil and milk powder, respectively, as food aid make provision for invitations to tender for the delivery of butteroil and milk powder as food aid ; Whereas the monetary compensatory amounts have not applied in the Netherlands and Germany since 1 April 1988 ; whereas account should be taken of this for the invitations to tender to be organized after that date and the abovementioned instruments should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In points 25 of the Annexes to Regulations (EEC) No 635/88 , (EEC) No 787/88 , (EEC) No 788/88 and (EEC) No 789/88 and to the Decision of 25 March 1988, the refund payable on request by the successful tenderer shall be that valid on 1 April 1988 as laid down in Commission Regulation (EEC) No 772/88 Q. Article 2 This Regulation shall enter into force on 9 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 64, 10. 3 . 1988, p. 1 . &lt;) OJ No L 81 , 26. 3 . 1988, p. 8 . Is) OJ No L 81 , 26. 3 . 1988 , p. 15. «) OJ No L 81 , 26. 3 . 1988, p. 28 . 0 OJ No L 80, 25. 3 . 1988 , p. 7.